PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Alexis Carthens                                                    Cr.: 16-00205-001
                                                                                      PACTS #: 21274

Name of Sentencing Judicial Officer:    THE HONORABLE JOSE L. LINARES (RET.)
                                        CHIEF UNITED STATES DISTRICT JUDGE

Name of Assigned Judicial Officer:      THE HONORABLE JOHN MICHAEL VAZQUEZ
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/05/2018

Original Offense:   Count One: Conspiracy to Produce False Identification Documents, Fraud with
                    Identification Documents and Authentication Features, 18 U.S.C. § 1028(f)
                    Count Two: Conspiracy to Defraud Government Respect to Claims, 18 U.S.C. § 286

Original Sentence: 42 months of imprisonment, 36 months of supervised release

Special Conditions: $200 Special Assessment, $ 121,922.32 in Restitution, Substance Abuse Testing,
Alcohol Treatment, Drug Treatment, Financial Disclosure, Cooperate with IRS, Mental Health Treatment,
No New Debt/Credit, Support Dependents, Forfeiture

Type of Supervision: Supervised Release                       Date Supervision Commenced: 08/18/2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   On April 21, 2021, Carthens admitted to using marijuana the day prior.

U.S. Probation Officer Action:

The probation office has referred Carthens for a substance abuse evaluation at COPE in Montclair, New
Jersey. We will continue to monitor Carthens’ substance use with random urine testing. No formal Court
action is requested at this time.
                                                                                          Prob 12A – page 2
                                                                                            Alexis Carthens


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer


                                                               Dana Hafner

                                                        By:   DANA HAFNER
                                                              Senior U.S. Probation Officer

/ dh

APPROVED:



                                          04/28/2021
DONALD L. MARTENZ, JR.                       Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                 Signature              Officer
                                                                 Signature of Judiciall O
                                                                                        Of
                                                                                         ffiice
                                                                                             cer


                                                                  4/30/21
                                                                             Date
